Appeal by the State from a judgment of the Court of Claims which awarded damages for personal injuries sustained by claimant when, at about 7 ;20 a.m. on an October day, the automobile which she was operating on the frost-coated surface of a bridge across the New York State Barge Canal at Comstock skidded when she applied the brakes on approaching a stopped car ■ ahead and struck the side of the bridge. The record clearly indicates that the frost was of brief duration, as the court found, and was of the type normally encountered and to be anticipated at that time of year and in that latitude on bridges crossing waterways. The State could not reasonably be required to warn of this natural though recurring condition on this bridge and perhaps on most bridges; nor, on the day of this accident, to have anticipated the fast-forming frost and been prepared to sand the bridge surface. Judgment reversed, on the law and the facts, and claim dismissed, without costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.